— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Condon, J.), rendered October 19, 2011, convicting him of criminal possession of a forged instrument in the second degree, identity theft in the first degree, and offering a false instrument for filing in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly concluded that there was no statutory double jeopardy violation (see CPL 40.20; Matter of Kings Point Holdings, LLC v Kings Point Vil. Justice Ct., 83 AD3d 714, 715 [2011]; People v Dean, 56 AD2d 242, 245-246 [1977], affd 45 NY2d 651 [1978]). The crimes for which the defendant was prosecuted in Suffolk County were not based upon the same criminal transaction as the crime for which he was prosecuted in Westchester County *980(see CPL 40.10 [2]; People v Dallas, 46 AD3d 489, 490 [2007]). The Westchester County prosecution involved a separate offense, which arose out of the defendant’s possession of a different forged instrument than the one at issue in the Suffolk County prosecution.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Rivera, J.P, Leventhal, Hinds-Radix and Maltese, JJ., concur.